Citation Nr: 1202147	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-11 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, June 1979 to July 1983, and February 2003 to September 2003.  He served in the Republic of Vietnam from April 1967 to April 1968 and in Southwest Asia from April 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which increased the Veteran's evaluation for bilateral hearing loss to 20 percent, effective April 13, 2007; granted service connection for tinnitus, assigning a 10 percent evaluation effective April 13, 2007; continued a 30 percent evaluation for acute renal failure, status post right nephrectomy for nephrolithiasis; and denied service connection for posttraumatic stress disorder (PTSD).  In July 2008, the Veteran submitted a notice of disagreement with the denial of service connection for PTSD.  He subsequently perfected his appeal in April 2009.

In October 2011, the Veteran presented sworn testimony during a Travel Board hearing in Atlanta, Georgia, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran filed his original claim of entitlement to service connection for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.)  Accordingly, the issue has been recharacterized above.




FINDING OF FACT

The competent medical evidence of record shows that the Veteran's currently diagnosed acquired psychiatric disorder, including PTSD and depression, is the result of his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and depression, was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the Veteran's claim decided herein, this claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from PTSD as a result of his service in the Republic of Vietnam, including coming under enemy fire and driving convoys in areas that were prone to ambush by Viet Cong.  Therefore, he believes service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002).  

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2011).

As noted above, the Board has recharacterized the Veteran's claim of entitlement to service connection for PTSD to a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  

A review of the medical evidence, including private treatment records and an April 2008 VA-QTC examination, shows that the Veteran has been diagnosed with several psychiatric disorders, including depression, PTSD, and generalized anxiety disorder.  The Board notes that the April 2008 VA-QTC examiner specifically found that the Veteran did not have PTSD.  However, a March 2010 private evaluation diagnoses the Veteran with PTSD and specifically discusses the Veteran's symptoms, in compliance with DSM-IV criteria for such a diagnosis.  Thus, the Board accepts that the Veteran has a diagnosis of PTSD.  As such, the first element of Hickson is met for an acquired psychiatric disorder, including PTSD and depression. 

The Veteran's personnel records show that he had service as a light vehicle driver in the Republic of Vietnam.  Additionally, he has provided written statements and hearing testimony alleging that he drove convoys in areas that were fired upon by Viet Cong.  Although an October 2007 CURR response did not verify the Veteran's specific alleged stressors, it did indicate that his company faced enemy fire while stationed at Qui Nhon.  Further, there is no evidence to contradict the Veteran's reports of driving dangerous convoy routes in Vietnam.  Accordingly, the Board finds the Veteran's statements credible and consistent with his service.  As such, the second element of Hickson is met.

The remaining question is whether a medical nexus exists between the Veteran's currently diagnosed psychiatric disorder and his military service.

The Veteran underwent a VA-QTC psychiatric examination in April 2008.  At that time, the examiner diagnosed the Veteran with depression and alcohol abuse in remission.  Although he did not provide a specific opinion on the etiology of the Veteran's depression, his statement that the Veteran's "diagnosis of alcohol abuse in remission is related to the depression because [he] used alcohol to manage his mood and sad memories of Vietnam" seems to indicate that the Veteran's psychiatric symptoms are related to his service in Vietnam.

The Veteran has also submitted private psychiatric treatment records from Dr. H. A. C., Ph.D.  Dr. H. A. C. diagnosed the Veteran with PTSD, generalized anxiety disorder, and dysthymic disorder vs. depression disorder NOS.  He related the Veteran's PTSD diagnosis to his service as a truck driver in Vietnam.

In light of these arguably positive nexus opinions and the lack of probative evidence to contradict these opinions, the Board finds that, at minimum, the evidence in this case is in equipoise regarding the question of whether the Veteran's current acquired psychiatric disorder, including PTSD and depression, is related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for an acquired psychiatric disorder is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for an acquired psychiatric disorder, including PTSD and depression, is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


